Case 17-23253        Doc 47     Filed 04/18/19     Entered 04/18/19 08:42:42          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-23253
         Timothy J Martin
         Debra K Provin-Martin
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/03/2017.

         2) The plan was confirmed on 12/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/29/2018.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $77,183.70.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23253       Doc 47      Filed 04/18/19    Entered 04/18/19 08:42:42                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $25,050.00
         Less amount refunded to debtor                         $191.09

 NET RECEIPTS:                                                                                  $24,858.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,025.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,416.82
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,441.82

 Attorney fees paid and disclosed by debtor:               $1,975.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN HONDA FINANCE CORP Secured           4,198.00       1,890.39         1,890.39      1,890.39        0.00
 AMERICAN HONDA FINANCE CORP Secured           3,092.00       2,696.32         2,696.32      2,696.32      14.68
 BECKET & LEE LLP               Unsecured      1,314.00       1,314.90         1,314.90        155.49        0.00
 BECKET & LEE LLP               Unsecured     13,240.00     13,240.30        13,240.30       1,704.82        0.00
 BECKET & LEE LLP               Unsecured         951.00        951.60           951.60        112.53        0.00
 CAPITAL ONE BANK USA           Unsecured      4,877.00       4,686.75         4,686.75        603.47        0.00
 CAVALRY SPV I LLC              Unsecured      3,110.00       3,109.83         3,109.83        400.42        0.00
 H&R ACCOUNTS INC               Unsecured         630.00        630.43           630.43          68.72       0.00
 INTERNAL REVENUE SERVICE       Unsecured     20,000.00     14,486.32        14,486.32       1,865.26        0.00
 MERRICK BANK                   Unsecured           0.00        734.25           734.25          80.04       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured       1,089.00       1,123.69         1,123.69        132.87        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,431.00       1,524.67         1,524.67        196.31        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,718.00       1,811.40         1,811.40        233.23        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         906.00      1,250.13         1,250.13        147.83        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         599.00        598.71           598.71          65.27       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         861.00        861.03           861.03        101.82        0.00
 TAX SVC/CAPITAL SVC LLC        Unsecured         705.19           NA               NA            0.00       0.00
 MEDCONN COLLECTION/CHARLOTT Unsecured         1,966.00            NA               NA            0.00       0.00
 MIDLAND FUNDING/BARCLAYS BAN Unsecured       13,236.00            NA               NA            0.00       0.00
 NWCT EMERGENCY MEDICINE        Unsecured         941.00           NA               NA            0.00       0.00
 PETER ROBERTS AND ASSOCIATES Unsecured           675.00           NA               NA            0.00       0.00
 ATLANTIC COL/TORRINGTON RADIO Unsecured           54.00           NA               NA            0.00       0.00
 AMERICAN ADJUSTMENT/CHARLOT Unsecured            287.00           NA               NA            0.00       0.00
 CHASE CARD                     Unsecured     25,913.00            NA               NA            0.00       0.00
 STATE COLLECTION/OSF JOSEPH ME Unsecured         459.00           NA               NA            0.00       0.00
 TORRINGTON TAX COLLECTOR       Priority            0.00      1,392.57         2,436.99      2,436.99        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23253      Doc 47     Filed 04/18/19    Entered 04/18/19 08:42:42                Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                            Class    Scheduled        Asserted      Allowed         Paid          Paid
 US BANK                      Unsecured     66,096.00       66,096.85     66,096.85       8,510.63         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $4,586.71          $4,586.71                 $14.68
       All Other Secured                                     $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $4,586.71          $4,586.71                 $14.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                  $0.00
        Domestic Support Ongoing                             $0.00              $0.00                  $0.00
        All Other Priority                               $2,436.99          $2,436.99                  $0.00
 TOTAL PRIORITY:                                         $2,436.99          $2,436.99                  $0.00

 GENERAL UNSECURED PAYMENTS:                        $112,420.86           $14,378.71                   $0.00


 Disbursements:

        Expenses of Administration                           $3,441.82
        Disbursements to Creditors                          $21,417.09

 TOTAL DISBURSEMENTS :                                                                       $24,858.91




UST Form 101-13-FR-S (9/1/2009)
Case 17-23253        Doc 47      Filed 04/18/19     Entered 04/18/19 08:42:42            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
